Exhibit 10.1

 

LEASE TERMINATION AGREEMENT

 

This Lease Termination Agreement (this “Agreement”) is entered into this
16th day of August 2012 by and between Za’hav, LLC, a Colorado limited liability
company (“Landlord”),whose address is c/o NAI Shames Makovsky, 1400 Glenarm Pl.,
Suite 100, Denver, CO  80202 and CoBiz Bank d/b/a/ Arizona Business Bank as
successor-in-interest to First Capital Bank of Arizona, an Arizona corporation
(“Tenant”) whose address is 821 17th Street, Denver, Colorado 80202 (Attn. Mark
Frank) and CoBiz Financial. Inc. a Colorado corporation formerly known as
CoBiz, Inc. (“Guarantor”) whose address is 821 17th Street, Denver, Colorado
80202 (Attn. Mark Frank).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated June 15, 2001
(the “Lease”) pursuant to which Tenant leases the real property commonly known
and numbered as 12775 West Bell Road, Surprise, Arizona  85374 (the “Premises”).

 

WHEREAS, the Guarantor executed that certain guaranty of even date with the
Lease (the “Guaranty”).

 

WHEREAS, the expiration date of the term of the Lease is June 30, 2016 (the
“Expiration Date”).

 

WHEREAS, Tenant is desirous of terminating the Lease prior to the Expiration
Date.

 

WHEREAS, Landlord and Tenant both desire to terminate and cancel the Lease
pursuant to the terms and conditions set forth in this Agreement.

 

COVENANTS

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration received, and with the intent to be legally bound,
Landlord and Tenant agree as follows:

 

1.             Termination of Lease & Guaranty.  Landlord, Tenant and Guarantor
hereby mutually terminate and cancel the Lease and the Guaranty effective on or
before August 31, 2012 (the “Early Termination Date”).  Tenant hereby releases
to Landlord all right, title and interest in and to the Premises that Tenant may
have acquired by reason of the Lease as of the Early Termination Date.  Except
as to Tenant and Guarantor obligations specifically set forth in the Lease or
the Guaranty, if any, that survive the termination of the Lease, whether by
early termination or by its own terms and conditions, Landlord hereby releases
Tenant and Guarantor from all other obligations, liabilities, actions, claims
etc. under the Lease and the Guaranty.

 

2.             Early Termination Fee.  In consideration of the early termination
and release of obligations as set forth above, Tenant shall pay an early
termination fee to Landlord in the amount of Three Hundred Thirty Seven Thousand
and 00/100 Dollars US ($337,000.00) (the “Termination Fee”).  Tenant shall pay
the Termination Fee to Landlord immediately upon Tenant’s receipt of the Waiver
Notice (as defined below).

 

3.             Contingency.  The foregoing notwithstanding, the rights and
obligations of the parties set forth in this Agreement are hereby expressly
conditioned upon Landlord’s receipt and approval of a lease for the Premises to
a new party (the “New Lease”) with terms that are satisfactory to Landlord, in
Landlord’s sole and absolute discretion on or before the Early Termination
Date.  In the event Landlord is

 

1

--------------------------------------------------------------------------------


 

satisfied with the New Lease, Landlord shall send written notice to Tenant and
to Guarantor that Landlord has waived the contingency set forth in this
Section 3 (the “Waiver Notice”), whereupon the Termination Fee shall be due and
payable to Landlord and this Agreement shall immediately become effective making
said date the Early Termination Date.  In the event that Landlord expressly
rejects the New Lease or fails to notify Tenant that it has approved the New
Lease on or before the Early Termination Date,  this Agreement shall be of no
further force or effect and the Lease shall remain in full force and effect
until the Expiration Date.

 

4.             Rent.  Tenant shall continue to pay Base Rent in the amount of
$11,923.08 per month plus Additional Rent as set forth in the Lease through
August 31, 2012, irrespective of any early termination of the Lease.  Tenant’s
prorated portion of 2012 real estate taxes for the Premises through August 31,
2012 is $14,279.91 and Tenant shall pay such amount to Landlord simultaneously
with and in addition to the Termination Fee.

 

5.             Surrender of Premises.  Tenant will vacate the Premises and
surrender possession to Landlord on the Early Termination Date, free of all
occupants.  The parties agree that, subject to the Tenant paying the Landlord a
cleaning fee of three thousand dollars ($3,000.00) simultaneously with and in
addition to the Termination Fee, the Premises are being delivered to the
Landlord as set forth  in Section 16.1 of the Lease and Tenant’s obligations
regarding the Premises have been fully satisfied.

 

6.             No Security Deposit.  The parties hereby acknowledge that
Landlord does not hold a security deposit under the terms of the Lease and shall
not be liable therefor.

 

7.             Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of Landlord and Tenant and their respective heirs,
legal representatives, successors and assigns.

 

8.             Capitalized Terms.  All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed them in the Lease.

 

9.             Law Applicable.  This Agreement shall be construed, governed and
enforced under the laws of the State of Arizona.

 

10.           Authorization.  Each of the signatories to this Agreement
acknowledge and agree that he or she has full authority to execute this
Agreement on behalf of each party and to bind each such party hereto.

 

[Signature page to follow.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Lease Termination Agreement is executed as of this
16th day of August 2012.

 

LANDLORD:

 

TENANT:

 

 

 

Za’hav, LLC a Colorado limited liability company

 

CoBiz Bank d/b/a Arizona Business Bank

 

 

 

 

 

 

 

 

By:

/s/Mark Frank

By:

/s/ Evan Makovsky

 

Name:

Mark Frank

 

Evan Makovsky, Manager

 

Title:

EVP

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

CoBiz Financial Inc., a Colorado corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Dalton

 

 

Name:

Richard Dalton

 

 

Title:

EVP/ COO

 

3

--------------------------------------------------------------------------------